Name: Commission Regulation (EEC) No 1468/82 of 9 June 1982 fixing for the United Kingdom the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/ 18 10 . 6 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1468/82 of 9 June 1982 fixing for the United Kingdom the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that Member State Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ) and (3) of Regulation (EEC) No 2661 /80 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving that Member State, during the period 17 to 19 May 1982, shall be as set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified in the United Kingdom as eligible for the variable slaughter premium during the period 17 to 19 May 1982, the level of the premium shall be as set out in Annex I hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeatC), as last amended by Regulation (EEC) No 1 195/82 (2), Having regard to Commission Regulation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep (3), as amended by Regulation (EEC) No 1238/82 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 2661 /80 lays down that the level of the variable slaughter premium for each Member State concerned shall be fixed weekly by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 2661 /80 lays down that the amount to be charged on products leaving the Member States concerned shall be fixed weekly by the Commission ; Whereas, since the United Kingdom is paying the variable slaughter premium, it is necessary for the Commission to fix the level of the premium and the amount to be charged on products leaving that Member State for the period 17 May 1982 until the end of the 1981 /82 marketing year, i.e. the period 17 to 19 May 1982 ; Article 2 For products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 which left the territory of the United Kingdom during the period 17 to 19 May 1982, the amounts to be charged shall be as set out in Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p . 1 . 2 OJ No L 140, 20 . 5 . 1982, p . 22 . (3) OJ No L 276, 20 . 10 . 1980, p . 19 . (4) OJ No L 143 , 20 . 5 . 1982, p . 10 . 10 . 6 . 82 Official Journal of the European Communities No L 159/ 19 ANNEX I Level of variable slaughter premium for certified sheep in the United Kingdom for the period 17 to 19 May 1982 Description Premium Certified sheep or sheepmeat 44-072 ECU per 100 kg of estimated or actual dressed carcase weight (') (') Within the weight limits laid down by the United Kingdom. No L 159/20 10 . 6 . 82Official Journal of the European Communities ANNEX II Amount to be charged for products which left the territory of the United Kingdom during the period 17 to 19 May 1982 (ECU/100 kg) CCT heading No Description Charge Live weight 01.04 B Live sheep and goats other than pure-bred breeding animals 20-714 Net weight 02.01 A IV a) Meat of sheep or goats, fresh or chilled : 1 . Carcases or half-carcases 44-072 2. Short forequarters 30-850 3 . Chines and/or best ends 48-479 4. Legs 57-294 5. Other : aa) Unboned (bone-in) 57-294 bb) Boned or boneless 80-21 1 02.01 A IV b) Meat Ã ³f sheep or goats, frozen : 1 . Carcases or half-carcases 33-054 2. Short forequarters 23-138 3 . Chines and/or best ends 36-359 4. Legs 42-970 5. Other : aa) Unboned (bone-in) 42-970 bb) Boned or boneless 60-158 02.06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 57-294 2. Boned or boneless 80-21 1